Citation Nr: 1525914	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for and acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia.  

2.  Entitlement to service connection for a neurological and/or neuropsychological disorder, including Parkinson's Plus Syndrome, subcortical dementia, progressive supranuclear palsy, and corticobasal ganglionic degeneration.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from July 2007, October 2010 and July 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2007, the RO denied service connection for PTSD and anxiety.  The Veteran did not appeal this decision.  However, relevant, official service department records were received in October 2010, thereby rendering the July 2007 rating decision non-final.  See 38 C.F.R. § 3.156(c).  Based upon receipt of these additional records, the RO again denied the claim in October 2010.  New and material evidence was received within one year of that decision, consisting of an April 2011 letter from the Westhaven Vet Center showing a diagnosis of PTSD, also rendering that decision non-final.  See 38 C.F.R. § 3.156(b).  The RO again denied the claim for service connection for an acquired psychiatric disorder including PTSD, as well as a claim for service connection for a neurological or neuropsychological disorder, in July 2012.  The Veteran perfected an appeal of the July 2012 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran has already been provided with a series of VA examinations, which clarified his diagnosis after extensive neurological, neuropsychological, and psychological testing, additional medical opinions are required, as set forth below.  

The Veteran's complete VA treatment records, as well as his treatment records from the West Haven Vet Center, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2009.

2.  Make arrangements to obtain the Veteran's complete treatment records from the West Haven Vet Center, dated since April 2007.

3.  After the above records have been obtain to the extent possible, arrange for a VA psychiatrist to review the Veteran's claims folder.

The examiner should identify all acquired psychiatric disorders that have been present since October 2006 (i.e., PTSD, depression, anxiety, schizophrenia, etc.).  If the examiner disagrees with any of the psychiatric diagnoses of record, he/she should provide a detailed explanation as to why.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors related to fear of hostile military or terrorist activity (to include being subject to direct enemy fire) are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

4.  Arrange for a VA neurologist to review the Veteran's claims folder.

The examiner should identify all neurological and/or neuropsychological disorders that have been present since October 2006 (i.e., Parkinson's Plus Syndrome, subcortical dementia, progressive supranuclear palsy, corticobasal ganglionic degeneration, etc.)  If the examiner disagrees with any of the diagnoses of record, he/she should provide a detailed explanation as to why.

The examiner should specifically determine whether the Veteran suffers from Parkinson's disease.

In regard to EACH diagnosed condition (other than Parkinson's disease, if found to be present), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

5.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


